Citation Nr: 1455596	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  09-14 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from August 1995 to August 1999, with subsequent reserve service. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  

In compliance with the United States Court of Appeals for Veterans Claims decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and because the record shows other psychiatric diagnoses (including depression, not otherwise specified); the claim of service connection for PTSD has been characterized to encompass other psychiatric disability. 

In April 2011 and again in May 2013, the Board remanded the claim for additional development.  


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  A psychiatric disorder other than PTSD is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A standard letter in December 2007 satisfied the duty to notify provisions.  

The RO has obtained the Veteran's service treatment records (STRs) and service personnel records.  Additionally, VA and private treatment records, as well as records from the Social Security Administration, have been obtained.  A VA examination was conducted most recently in July 2013 pursuant to the Board's May 2013 remand.  The record does not reflect that this examination is insufficient for deciding the claim.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) , that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

The chronicity provisions under 38 C.F.R. § 3.303(b) do not apply because psychiatric disorders are not among the chronic diseases enumerated in the regulation (other than psychoses, which are not shown by the evidence in this case).  38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts

The STRs show that, in January 1997, the Veteran was evaluated after being briefly hospitalized when his mother reported he was having suicidal thoughts while home on leave.  The Veteran reported having had some vague thoughts of hurting himself while home, but stated that these were brief and fleeting.  He denied current suicidal ideation.  The assessment was no psychiatric disorder, and borderline traits.  

An April 1999 report of medical history shows that the Veteran endorsed a medical history of depression and excessive worry.  A notation by the reviewing physician noted that this referred to a "pending court case-causes worry otherwise no other worry or depression."  An April 1999 report of medical examination shows that psychiatric clinical evaluation was normal. 

After service, an April 2001 report of medical examination for retention shows that psychiatric clinical evaluation of the Veteran was normal.  In June 2001 the Veteran suffered a hypoxic brain injury after going into cardiac arrest with ventricular fibrillation.

On VA psychiatric examination in December 2001, the Veteran denied current depression, but admitted to sadness and frustration over his current situation.  He reported that he was not able to do many of the things he used to enjoy due to his loss of independence.  The Veteran also reported a drop in mood three to four weeks earlier when his girlfriend broke up with him.  The diagnoses were cognitive disorder not otherwise specified, secondary to brain hypoxia, June 15, 2001; and depressive disorder, not otherwise specified, in partial remission.  The examiner found no history that suggested a psychiatric disorder preceding the Veteran's brain injury (in June 2001) other than possible alcohol abuse, and alcohol abuse was noted to not be a current problem.  The examiner noted that the Veteran had expressed suicidal ideation in September 2001 and was started on Prozac at that time.

An April 2002 neuropsychological evaluation by L.S.F., Ph.D. found that the Veteran's serious anoxic brain injury had resulted in diffuse neuropsychological deficits.  A July 2002 comprehensive history and physical examination from J.C.F., M.D., shows anoxic encephalopathy with noted cognitive and evidence behavioral sequellae. 

An August 2003 VA treatment report notes that the Veteran was troubled by recurrent anger outbursts and short temper since the June 2001 injury.  His mother stated that he did not have such outbursts before the anoxic episode.  Since the injury, he had also had problems with attention, concentration and memory.  A VA screening for PTSD in June 2004 was negative.

A February 2008 VA treatment record notes the Veteran's had difficulty remembering appointments and everyday information since his cardiac arrest in 2001.  His mother stated that since the cardiac arrest, she had observed a complete change in his personality; and noted that he had poor organization skills, and significant issues with memory.  The record also shows the Veteran had deficits in aspects of executive function, attention, verbal list recall and recognition, and motor functioning.  Behavioral observations were consistent with previous reports of poor insight in social situations, poor problem solving skills and apathy.  Compared to previous testing, there were generally no significant changes in neurocognitive functioning.  Neurocognitive impairments appeared consistent with his cardiac arrest and subsequent anoxic brain injury in 2001.  

During a May 2011 VA examination, a clinical neuropsychologist reviewed the record and opined that the Veteran's change in cognitive and emotional functioning is a result of his anoxic brain injury in July 2001.  She noted references to possible concussive events in the STR's-a November 1998 STR noting complaints of numbness on the left side of his scalp after being kicked in the head during a rugby game a few days prior.  The Veteran claimed momentary LOC (loss of consciousness) and headaches afterward. The consulting provider observed that the original medical note showed no LOC and no headaches; she noted the April 1999 discharge physical examination that listed a history of loss of consciousness related to a 1998 rugby incident conflicted with the original medical note that called it a "stinger" of a scalp nerve.  She stated that, regardless, a history of concussion would not be linked to the abrupt change in cognition observed after the anoxic brain injury.  These events would not be responsible for his anoxic brain injury the cognitive, emotional, or functional deficits that he currently experiences.

In June 2009, the Veteran's representative asserted that the Veteran had depression/PTSD from an October 1996 repelling accident in service.  Investigation reports and statements from witnesses in the record appear to confirm the alleged stressor event in service.  

On VA examination in July 2013, the Veteran reported an incident in service in 1996 when a large rock became dislodged during a repelling exercise and landed on and severely injured another Marine.  While the examiner noted that this event would meet the criteria for a stressor that would support a diagnosis of PTSD, the examiner found that the configuration and intensity of the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  Instead, the examiner diagnosed mood disorder due to anoxic brain injury, and personality change due to anoxic brain injury; the examiner stated that both of these disorders were less likely than not caused by factors associated with the Veteran's military service.

Analysis

The Board's May 2013 decision, in part, denied the Veteran's claim of service connection for a cognitive disorder.  So the present analysis pertains to psychiatric disorders rather than the already decided claim involving the cognitive disorder.

The record shows that the Veteran witnessed a stressor event during service in 1996.  However, review of the medical record does not reveal a diagnosis of PTSD.  In fact, the VA psychologist in July 2013 specifically found that he did not meet the diagnostic criteria for PTSD.  The December 2001 VA examiner did not diagnose PTSD, and a VA PTSD screening in June 2004 was negative.  

The competent medical evidence of record, including all private and VA treatment records, show that the Veteran has never been diagnosed with PTSD in accordance with the DSM-IV criteria.  In the absence of proof of a current disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection is not warranted for PTSD.

With respect to diagnoses of other psychiatric disabilities; specifically depressive disorder, mood disorder due to anoxic brain injury, and personality change due to anoxic brain injury, there is no competent evidence linking any diagnosed psychiatric disability to service.  

The Veteran was noted to have suicidal ideation on one occasion during service, however he subsequently denied suicidal ideation, no psychiatric disability was found, and psychiatric findings were normal on service examinations thereafter.  

The December 2001 VA examiner diagnosed depressive disorder based on a report of suicidal ideation in September 2001; this examiner stated that there was no history that suggested a psychiatric disorder preceding the Veteran's brain injury (in June 2001) other than possible alcohol abuse, and alcohol abuse was noted to not be a current problem.  

The July 2013 VA examiner, who documented her review of the claims file, to include the in-service January 1997 findings, specifically attributed the Veteran's current diagnoses of mood disorder due to anoxic brain injury, and personality change due to anoxic brain injury, to the June 2001 brain injury, and stated that both of these disorders were less likely than not caused by factors associated with the Veteran's military service.

Based on this evidence, the Board finds that a psychiatric disorder other than PTSD is unrelated to an injury, disease, or event in service.  Instead the evidence shows that a psychiatric disorder is related to an intercurrent cause that occurred after service.  Thus, service connection is not warranted for a psychiatric disorder other than PTSD.

The Veteran maintains that he suffers from a psychiatric disability due to his experiences in service.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the diagnosis or etiology of a psychiatric disability.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify.").  The medical professionals who have addressed the Veteran's case have attributed his current psychiatric diagnoses to the June 2001 brain injury and its aftereffects, and not to the Veteran's period of service. 

In sum, the preponderance of the evidence is against the claim of service connection for a psychiatric disorder, to include PTSD; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


